PER CURIAM.
This is a petition for special action filed by Gary Peter Klahr, a prospective candidate for the Phoenix City Council, subject to the 9 November 1971 Phoenix city elections.
Pursuant to § 16-150, subsec. D A.R.S., all voter registrations were canceled the day immediately following the general election of 1970. § 16-150, subsec. D A.R.S. Chapter 13, § 1, of the City Charter of the City of Phoenix provides:
“that the register of qualified electors of the City of Phoenix shall be compiled from the general county register *
Donna Culbertson, City Clerk of the City of Phoenix, pursuant to legal advice of the City Attorney, advised the petitioner that only those persons who have registered since the voter cancellation in 1970 may validly sign nominating petitions for candidates for the city election of 9 November 1971. We disagree.
We hold that the case of Stillman v. Marston, 107 Ariz. 208, 484 P.2d 628 (1971) applies, and that the 1970 voter registration list, as well as the new voter registration list presently being compiled, may be used for purposes of testing the sufficiency of signatures on nominating petitions in the November, 1971 Phoenix city election.
We further hold that persons signing or circulating nominating petitions must be, at the time of signing or circulating,'registered voters either on the 1970 or 1972 voting list.
HAYS, V. C. J., and UDALL, LOCKWOOD, and CAMERON, JJ., concur.
Note: Chief Justice FRED C. STRUCK-MEYER, Jr., did not participate in the determination of this matter.